Paine, J.
I concur with the opinion of the chief jus.-tice, that the mortgage stay law, as it is called, is a valid law within the rule established by the supreme court of the United States, in Bronson vs. Kinzie. I think, also, that he has correctly estimated the result of that rule, in saying, substantially that it leaves the states at liberty to legislate as they please in regard to remedies, subject to a judicial veto, if the courts think the legislation too unreasonable to stand. But I must be permitted to go farther, and say, that I have never been able to see that the rule itself rests upon any solid foundation of reason or principle.
The constitution of the United States prohibits the states from passing laws which impair the obligation of contracts. The question is, whether laws, impairing the remedies, come within the prohibition. This clearly must depend upon the question whether the remedy furnished by law at the time a contract is entered into, constitutes its obligation. And whichever way this question is decided, it seems to me it must overthrow the rule of Bronson vs. Kinzie. For if it be held that the remedy does constitute the obligation of the contract, then *585it follows, necessarily, that the remedy cannot be diminished or impaired in the slightest degree, without impairing the obligation. This is not a question of discretion. It is not a question whether the obligation of contracts is impaired to an unreasonable extent"; it is whether it is impaired at all. And so soon as courts have established the conclusion that the remedy is the obligation, the only further inquiry they can make with respect to any law, is whether it diminishes or impairs that remedy to any extent, not whether it does so to an unreasonable extent. Suppose a contract entered into for the payment of money on a day certain; if the state should pass a law that the party should not be bound to pay it until the next day, this would clearly impair the obligation of the contract, and it would be the duty of every court to hold the law void. It might be shown that strong reasons existed for the change, and that it was highly reasonable and proper in itself. But this could have no weight whatever. The answer would be that the constitution does not leave the states a discretion to impair the obligation: of contracts in a reasonable manner, but that it prohibits them from impairing it at all. I think this conclusion, with reference to a law acting directly upon the obligation, will scarcely be questioned by any mind.
Now it may not be so clear that a law acting on the remedy only, would affect the obligation, as it was clear that the act did in the case supposed. But the moment this doubtful point is got over, and it is established that the remedy is the obligation, then the conclusion is equally inevitable, that any law which delays or postpones it for a day or an hour, is within the .constitutional prohibition. I think it might even be said that the remedy could not be changed, even though the new one was equally efficacious. Because, if the remedy given at the time the contract was entered into, constituted its obligation, then the party is entitled to that remedy, and it is *586no answer to say that the state has given him another just as good. Test it by an illustration, where there is no room for question that the law reaches the obligation of the contract. Suppose a contract to deliver com; could the state [release the party from that obligation, byrproviding that he might deliver wheat ? Clearly not. It would be no answer to say that the wheat was just as valuable as the com, or even more so. However valuable it might be, it was not the contract. Suppose a contract by which a lien is created on certain articles, and a power given to sell a part of them, on default. Could the state by law deprive the party of the power to sell that part, by giving him an authority to sell the other part, even though more valuable, or by giving him any other, even superior remedy? Clearly not. All must admit in these cases where there is no doubt that the contract is affected, that any change of it is beyond the power of the legislature. And I say again, however doubtful it may be that laws acting on the remedy do affect the obligation; yet, when it is once established that the remedy constitutes the obligation, it would seem to follow, by the same necessity, that the remedy cannot be changed. Any change of the obligation impairs the obligation. Because, though a new obligation, equally beneficial, should be created, yet the old one, which was the obligation of the contract, would to the extent of the change, be impaired or destroyed. It follows, therefore, if the remedy is the obligation, that it cannot be impaired in the slightest degree or changed,without violating the constitutional provision.
But, on the other hand, if the remedy does not constitute the obligation of the contract, it follows that it remains under the control of state legislation, and that even if it should be destroyed entirely, it would not be a violation of the constitution.
But what is the rule in Bronson vs. Kinzie? It takes *587neither the one position nor the other. It neither says that the remedy is the obligation, and therefore it cannot be impaired, nor that it is not the obligation, and therefore may be impaired. What it concedes can only be sustained on the assumption that the remedy does not constitute the obligation ; what it refuses to concede can only be sustained on the assumption that it does.
The court says: “ If the laws of the state passed after-wards had done nothing more than change the remedy upon contracts of this description, they would be liable to no constitutional objection. For, undoubtedly, a state may regulate at pleasure, the modes of proceeding in its courts in relation to' past contracts as well as future.” Now, how is it possible to sustain this statement, except on the theory that the remedy does not constitute the obligation ? It can be done upon no other. For if it does constitute the obligation, if “the modes of proceeding in courts,” which are in force when contracts are made, constitute their obligation, then the language just quoted would be equivalent to saying, that the states might change (he obligation of contracts without being liable to any constitutional objection, that they might, at their pleasure, “ regulate” the obligation of “ past contracts, as well as future.”
But the court proceeds to say: u It may, for example, shorten the period of time within which claims shall be barred by the statute of limitations. It may, if it thinks proper, direct that the necessary implements of agriculture, or the tools of the mechanic, or articles of necessity in household furniture, shall, like wearing apparel, not be liable to execution on judgments. Regulations of this description have always been considered, in every civilized community, as properly belonging to the remedy, to be exercised or not by every sovereignty, according to its own views of policy and humanity.” This amounts to an express admission that the remedy *588does not constitute the obligation of the contract. And a case may well be supposed where, under an exercise of the power here conceded to the states, all effectual remedy may be lost on certain contracts. Suppose an indebtedness incurred, while by the law the “ tools of the mechanic,” or. the “ necessary implements of agriculture,” or the articles of household furniture,” were not exempt. The state then passes a law by which they are exempted. They might constitute the only property of the debtor, and thus the creditor would have no effectual remedy left upon his contract. Yet the court concedes such legislation to be within the power of the states. This concession can only be supported on the ground that the remedy, is no part of the contract. For if it were, then its obligation would be clearly impaired by such legislation. And the motives of humanity and policy alluded to by the court, would furnish no justification for it; for the states are not at liberty to impair the obligation of contracts, no matter how strong the motives of humanity and policy, which may call for such legislation.
But the court continues: “ And althoughj a new remedy may be deemed less convenient than the old one, and may in some degree render the recovery of debts more tardy and difficult, yet it will not follow that the law is unconstitutional.” This again can only be sustained upon the theory that the remedy is not the obligation. If it were, it manifestly could not be rendered “ more tardy and difficult,” without being impaired. It is true, the court limits this concession by the words “ in some degree.” But can it be for a moment contended that this is a question of degree; that the states may impair the obligation of contracts in some degree, though not to an unlimited extent ? This will hardly be pretended.
The court then proceeds : "Whatever belongs merely to the remedy may be altered according to the will of the state, provided the alteration does not impair the obligation of the *589contractP I confess it seems to me impossible to reconcile this provision with the concessions previously made. Those concessions must be held to admit that the remedy is not the obligation; the proviso assumes that laws affecting the remedy .may impair the obligation. The two propositions seem to me repugnant to each other, and there is nothing in the opinion that explains the difficulty. This rule therefore, while conceding to the states the power to legislate upon and alter remedies, and make them more tardy and difficult, which can only be maintained upon the theory that those remedies do not form the obligation, yet stops short of the conclusion to which the concession logically tends, and reserves to the judicial power a discretion to revise such legislation and confine it within what the judiciary may deem reasonable and proper bounds.
I confess this has always seemed to me an extraordinary position, that the judiciary has the power to control the state legislatures as to matters admitted tó be proper subjepts of their legislation. Undoubtedly they may always limit such legislation by constitutional restrictions. But the substance of the position here assumed, seems to me to be this, that the remedy is under the control of the state; and, so long as its legislation only alters or impairs it, to what the judiciary deems a reasonable extent, then it is not within the constitutional prohibition; but when it does so to an unreasonable extent, then it is. And this is after all but a judicial discretion to revise legislation; and in my judgment, there is no authority for it in the constitution. It is engrafting upon that instrument a provision it does not contain, and makes it say not only that the states shall not pass laws impairing the obligation of contracts,but also that they shall continue in force reasonable remedies to which parties may resort in case the montracts are violated.
The rule here established seems .to be a ’halting between *590two opinions, one or the other of which must be correct, while no middle ground is tenable. Either the remedy forms a part of the obligation of the contract, or it does not. If it does, then it is beyond the reach of state legislation. If it does not, then it is entirely under the control of the state. And I think this view is supported by the two cases of Bronson vs. Kinzie, and McCracken vs. Hayward, taken together. For the opinion of the court in the latter case contains the following clause: “ The same power in a state legislature may be carried to any extent if it exists at’ all; it may prohibit a sale for less than the whole appraised value, or for three-fourths, or nine-tenths, as well as for two-thirds; for if the power can be exercised to .any extent, its exercise must be a matter of uncontrollable discretion in passing laws relating to the remedy which are regardless of the right of the plaintiff.” It Seems a little remarkable that this should in the next sentence be declared to have been “ the ruling principle in Bronson vs. Kinzie,” when in that case, the court expressly conceded to the states the power to pass laws that should, “ in some degree,” render the remedy “ more tardy and difficult.” We have then Bronson vs. Kinzie holding that the states have the power to alter the remedy, and McCracken vs. Hayward saying that "if the power exists at all,” it may be “ carried to any extent.” We have the former case holding that the states may exercise the power to some extent,” so as to render the remedy “ more tardy and' difficult;” the latter, that if it may be exercised to any extent, “ its exercise must be a matter of uncontrollable discretion.” The former was right in its concessions, the latter in its conclusions from those concessions.
I shall not enter into any lengthy examination of the question, whether the remedy constitutes the obligations of a contract It seems to me clear that it does not. The obligation of the contract is that inherent force, which the contrac *591itself has, to require the parties to abide by its provisions. This, state legislation can neither impair nor change. But this is obviously distinct and separate from the obligation of the remedy. The one arises from the contract itself, the other from the law. The one obliges the parties to comply with the terms of the contract, and the other requires them to make compensation for having violated it The one is created by the parties, and is under their control; the other is created by the sovereign power in pursuance of its views of policy and justice; and it is incompatible with its sovereignty, that parties by contracting under its laws, should have the power to withdraw them from its control, and perpetuate them at pleasure. The obligation of the contract travels with it wherever it goes; that of the remedy is confined to the jurisdiction whose laws furnish it.
But I will not pursue the subject. It is exhausted by the reasoning of Chief Justice Marshall in Ogden vs. Saunders, and that of Justice McLean, in his dissenting opinion in Bronson vs. Kinzie. And it is worthy of remark, that 'the latter, in his opinion, points out the unjustifiable use made of the case of Green vs. Biddle, 8 Wheat., 17, in the opinion of the majority. The question in that case arose under the compact between Virginia and Kentucky, and the language of the compact was, “ that all private rights and interests of land within Kentucky, derived from the laws of Virginia, prior to such separation, shall remain valid and secure under the laws of the proposed state, and shall be determined by the laws then existing in the state of Virginia.” Here it is very clear that any act depriving parties of the benefit of “ the then existing laws of Virginia,” would be “ a violation of the compact” But it is equally clear that a decision to that effect furnishes no support whatever for the position that a state law impairing the remedies given upon contracts, would impair their obligation, and thus violate the provision of the constitution. *592And it may fairly be deemed ground of surprise, that the supreme court of the United States should quote it for that purpose without making any allusion to the important fact, that by the compact the benefit of the existing laws of Virginia was expressly preserved.
I think the case of Morse vs. Gould, 1 Kern., 281, is also entitled to great weight in determining this question. True, it professes a willingness to abide by the determination of the supreme court of the United States, but at the same time it substantially disregards the doctrine of McCracken vs. Hayward, while keeping within that of Bronson vs. Kinzie. But upon the real merits of the question, it states the law, and defines the rights of the parties with great clearness. It says: “ The right which a creditor, by becoming such, acquires, is to have the use and benefit of the laws for the collection of debts, which may be in force when he shall have occasion to resort to them, to enforce his demand against the debtor.” And, again, after alluding to a number of authorities on the point, the court says: u These authorities are exemplifications of the principle that legal remedies are in the fullest sense under rightful control of the legislatures of the several states, notwithstanding the. provision in the federal constitution, securing the inviolability of contracts; and that it is not a valid objection to legislation on that subject, that the substituted remedy is less beneficial to the creditors than the one which obtained at the time the debt was contracted. That this principle is a sound one, I cannot entertain the slightest doubt.” The doctrine here stated settles, by logical necessity, the whole question ; for, if the states may make the remedy “ less beneficial,” the reasoning which establishes that right must also sustain the power to destroy it entirely, for if the remedy constitutes the obligation of the contract, an act making it “ less beneficial,” just as clearly impairs that obligation as one which abolishes all remedy. The man who *593robs me of a dollar, just as clearly robs me, as he who robs me of a thousand.
I agree therefore with this case, with Bronson vs. Benzie, and the multitude of others that might be cited, which show that the obligation of the contract and the remedy are entirely separate and distinct; and that the states' may rightfully legislate upon the remedy, change it, and render it less beneficial, “in respect to past contracts as well as future.” I agree with McCracken vs. Hayward, that “if the power maybe exercised to any extent, its exercise must be a matter of uncontrollable discretion.”
I know it is asked of what benefit is the prohibition against imparing the obligation of contracts, if the states by abolishing the remedy may as effectually defeat the rights of parties ? But the answer to this is that the constitutional prohibition extends only to legislation that impairs the obligation of contracts ; without attempting to place any restriction upon the power of the states, with respect to other legislation that might have an equally disastrous effect upon the rights of parties, and courts have no authority to extend it to such other legislation, upon the plea that it might have such effect. They are to interpret and not make a constitution. Chief Justice Marshall, in Ogden vs. Saunders, in answer to this same objection says: “ Our country exhibits the extraordinary spectacle of distinct and, in many respects, independent governments, over the same territory and same people. The local governments are restrained from imparing the obligation of contracts, but they furnish the remedy to enforce them, and administer that remedy in tribunals constituted by themselves. It has been shown that the obligation is distinct from the remedy, and it would seem to follow that law might act on the remedy without acting on the obligation. To afford a remedy is certainly the high duty of those who govern, to those who are governed. A failure in the performance *594of this duty subjects the government to the just reproach of the world. But the constitution has not undertaken to enforce its performance. That instrument treats the states with the respect which is due to intelligent beings, understanding their duties and willing to perform them; not as insane beings, who must be compelled to act for self preservation. Its language is the language of restraint, not of coercion. It prohibits states from passing any law imparing the obligation of contracts; it does not enjoin them to enforce contracts. Should a state be sufficiently insane to shut up or abolish its courts, and thereby withhold all remedy, would this annihilation of remedy annihilate the obligation also of contracts? We know it would not,” &c.
I have thus stated, without the time to do so in the manner I could have wished, my reasons for holding the act in question, as a mere regulation of the remedy, to be within the undoubted power of the state, and liable to no constitutional objection. If compelled to decide it upon the authority of the supreme court of the United States, I think it could be sustained within the doctrine of Bronson vs. Kinzie, but have great doubt whether it could be within that of McCracken vs. Hayward. The latter case seems to me to retract the concessions of the former, and to establish the principle that the remedies given by law at the time the contracts are entered into, constitute a part of them just as much as though they were inserted as express stipulations in the contracts themselves; and that therefore the states cannot change or modify them at all. I think the premises are untrue; but that, if true, the conclusion necessarily follows, and the position seems much more logical and consistent, than that which, while admitting that the remedy is separate and distinct from the contract, and subject to be altered, modified and impaired, « in some degree,” by state legislation; yet attempts to limit that legislation, by judicial discretion.
*595The court in Morse vs. Gould, evidently understood the doctrine of McCracken vs. Hayward as in conflict with that of Bronson vs. Kinzie, and as excluding any “ change ” of the remedy; though it passes it with the remark that it was “ unnecessary to go that length,” and characterizes it as “ an unwarrantable restriction upon the powers of the state governments.” I also so regard it; and I think this prohibition in the constitution has been stretched to an unjustifiable extent, and made to include legislation it was never intended to reach. . The states have been unable to exercise a wholesome dicipline over the powerful corporations they create, to change their laws for raising revenue, or to alter the methods of proceeding in their own courts, without having their action called in question, as being prohibited by this clause of the constitution, and in many instances unwarrantably restricted. And believing, as I do, that the státe courts with respect to the supreme court of the United States, are not inferior but co-ordinate, and that the judges of each must decide all questions that come before them, on their own judgment and conscience; and believing, as I do, that the doctrine under review, if carried to its logical results, would withdraw from the states a vast field of legislation, which the constitution has not withdrawn; I have felt it my duty to place on record my dissent from a principle, which would thus subvert so material a portion of that sovereignty, which the states have never surrendered.